Order entered September 12, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00887-CV

                            IN RE ALEX NEAL, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-82970-2022

                                     ORDER
                 Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of today’s date, we DISMISS this proceeding

for want of jurisdiction.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE